Citation Nr: 0112890	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-19 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for varicose veins of 
the left lower extremity, including secondary to service-
connected varicose veins of the right lower extremity.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied an increased rating for 
varicose veins of the right lower extremity; and a June 2000 
rating decision which denied service connection for varicose 
veins of the left lower extremity.  

The issue of service connection for varicose veins of the 
left lower extremity is the subject of the Remand portion of 
the decision below.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran's varicose veins of the right lower extremity 
are characterized by aching and fatigue in the leg after 
prolonged activity, pain, and twitching; persistent edema, 
stasis pigmentation or eczema, or intermittent ulceration has 
not been shown.  


CONCLUSION OF LAW

The criteria for an increased rating for varicose veins of 
the right lower extremity have not been met.  38 U.S.C.A. 
§§ 5102, 5103, 5107, 1155 (West 1991& Supp. 2000; Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic 
Code 7120 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen 
for complaints of large varicosities over his right leg.  
Service connection for varicose veins of the right lower 
extremity was granted in a March 1975 rating decision, and a 
20 percent rating was assigned, effective February 16, 1974.  

In his October 1999 claim for an increased rating, the 
veteran reported that he experienced severe twitching spasms 
and sharp pain in his right leg.  He reported the he was 
unable to stand for long periods of time, could not kneel in 
church, and bruised very easily.  He was embarrassed by the 
condition and believed that it had significantly worsened 
over the years.  

At a VA examination in January 2000, the veteran reported 
that the veins in his right leg became very sore when they 
were bumped.  He experienced sharp, intermittent pains in 
some areas, and standing for longer than 15 minutes resulted 
in increased discomfort.  He was fatigued while walking or 
riding a bike and his knee cap was weak.  His veins and 
muscles often twitched, pulsated, or spasmed, and his legs 
felt heavy when he walked.  He wanted to wear loose socks, 
but had used Sigvaris stockings in the past.  However, these 
caused irritation.  He was anxious about having to have 
surgery at some point.  He provided the examiner with a typed 
out piece of paper with computer-generated illustrations of 
the varicose veins on both legs.  

Clinical evaluation revealed that the front of the right leg 
had multiple one- to two-inch diameter varicose veins 
beginning from the medial aspect of the knee.  The veins 
radiated around the lateral aspect of the leg and 
posteriorly.  On the inner aspect of the leg, the varicose 
veins migrated up close to the groin area and down near the 
ankle area.  There was no evidence of stasis pigmentation, 
eczema, or ulceration.  There was also no evidence of edema, 
exfoliation, or crusting; and no systemic or nervous 
manifestations.  The examiner commented that the veteran's 
computer-generated illustration was accurate.  The diagnosis 
was extensive varicose veins, bilaterally.  

In a January 2000 document, the veteran listed the same 
physical complaints he reported at his VA examination in 
relation to his service-connected varicose veins of the right 
lower extremity.  He also submitted a copy of the computer-
generated illustration which indicated the location of the 
varicose veins on both legs.  

II.  Analysis

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA).  That law substantially 
revised VA's duty to assist claimants for VA benefits.  It 
also included an enhanced duty to notify the claimant as to 
what information and evidence is necessary to substantiate 
the claim.  In this case, all relevant evidence has been 
obtained by the RO, and the veteran has not identified any 
unobtained evidence that might aid his claim.  Furthermore, 
he has been afforded a VA examination to ascertain the 
current severity of his service-connected disability, and the 
Statement of the Case issued during the pendency of the 
appeal provided adequate notice of the medical evidence 
necessary to substantiate the claim.  Accordingly, the Board 
finds that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding this case back to the RO for additional 
consideration of the new law.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2000).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2000).  These requirements 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Cf. Powell v. 
West, 13 Vet. App. 31 (1999) (holding that earlier findings 
may be used if the most recent examination is inadequate).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

The veteran is currently assigned a 20 percent disability 
rating for his service-connected varicose veins of the right 
lower extremity under Diagnostic Code (DC) 7120.  DC 7120 
directs that each extremity be separately evaluated and 
combined, using the bilateral factor if applicable.  Varicose 
veins manifested by intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery warrant a 10 percent rating.  Varicose 
veins manifested by persistent edema, incompletely relieved 
by elevation of the extremity, with or without beginning 
stasis pigmentation or eczema are assigned a 20 percent 
rating.  Varicose veins manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration are assigned a 40 percent rating.  A 60 percent 
rating requires persistent edema or subcutaneous induration, 
stasis pigmentation or eczema, and persistent ulceration.  A 
100 percent evaluation requires massive board-like edema with 
constant pain at rest attributable to varicose veins.  
38 C.F.R. § 4.104, DC 7120 (2000).  

The record reflects that the veteran has complained that his 
varicose veins of the right lower extremity caused aching and 
fatigue in the leg after prolonged standing or walking, 
sharp, intermittent pain, and twitching.  Upon VA examination 
in January 2000, extensive varicose veins were found on the 
right leg.  However, there was no evidence of persistent 
edema, stasis pigmentation or eczema, or intermittent 
ulceration to warrant a 40 percent disability rating.  
Furthermore, subcutaneous induration or massive board-like 
edema were also not indicated.  Accordingly, the Board finds 
that the criteria for an increased rating for the veteran's 
service-connected varicose veins of the right lower extremity 
have not been met, and the claim for a rating in excess of 20 
percent for that disability must be denied.  See 38 C.F.R. 
§ 4.104, DC 7120.  


ORDER

Entitlement to an increased rating for varicose veins of the 
right lower extremity is denied.  


REMAND

As discussed above, and as noted by the veteran's 
representative in his February 2001 Written Brief 
Presentation, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
As a result of this change, the Board has concluded that the 
remaining issue should be remanded to the RO for compliance 
with the notice and duty to assist provisions contained in 
the new law.  Furthermore, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision on the matter at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  In particular, the veteran 
must be notified of the evidence needed to substantiate his 
claim; that is, he should be advised to submit medical 
evidence that his varicose veins of the left lower extremity 
are causally related to his military service or to another 
service-connected disability.  In this regard, the veteran 
has referred to the fact that his physician was of the 
opinion that there was a relationship between the service 
connected varicose veins of the right lower extremity and the 
varicose veins of the left lower extremity.  The veteran 
should obtain an opinion from this physician.  In addition, 
he should advise the RO of any outstanding medical records 
which support his claim that may be available but have not 
yet been obtained.  Importantly, however, the RO is informed 
that it is their responsibility to ensure that all 
appropriate development is undertaken in this case, including 
obtaining a medical examination and opinion.  

Accordingly, this case is REMANDED for the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request from the veteran 
the names and addresses of all VA and 
private medical providers from whom he has 
received treatment for varicose veins of 
the left lower extremity.  All identified 
records should be obtained.  The veteran 
is also notified of the need to submit 
medical evidence that it is at least as 
likely as not [standard of proof is 
italicized] that his varicose veins of the 
left lower extremity are related to his 
military service, or proximately due to or 
aggravated by his service-connected 
varicose veins of the right lower 
extremity.  In particular, he should 
request a statement from the physician he 
alleges related these two conditions.

3.  If the RO is unable to obtain all 
relevant records, the veteran should be 
notified of the records VA has been 
unable to obtain, the efforts taken by 
the Secretary to obtain those records, 
and any further action to be taken by VA 
with respect to the claim.  

4.  The veteran should be scheduled for a 
VA vascular examination.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including the service medical records, 
which should be provided to him/her prior 
to the examination.  After the 
examination and a review of the record, 
the examiner should provide an opinion as 
to whether is it at least as likely as 
not that any currently shown varicose 
veins of the left lower extremity were 
incurred in or aggravated by the 
veteran's military service; or 
proximately due to or aggravated by the 
service-connected varicose veins of the 
right lower extremity.  

The examination report should reflect 
review of all pertinent material in the 
claims folder and include a complete 
rationale for all opinions expressed.  It 
is imperative that the examiner preface 
his/her answer with any italicized phrase 
indicating VA's standard of proof.

5.  When the above development has been 
fully, accomplished, the RO should 
readjudicate the veteran's claim for 
service connection for varicose veins of 
the left lower extremity.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC) which 
contains notice of all relevant actions 
taken on the claim, as well as a summary 
of the evidence and applicable laws and 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he is advised that he has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



